DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, second paragraph rejection of Claim 5, of record on page 2 of the previous Action, is withdrawn.

2.	The 35 U.S.C. 103(a) rejection of Claims 1 — 4, 7 — 8 and 10 as being unpatentable over Takedutsumi et al (U.S. Patent Application Publication No. 2009/0230132 A1) in view of
Hughes et al (U.S. Patent No. 5,346,963), of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections – 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1 — 4, 7  and 10 – 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takedutsumi et al (U.S. Patent Application Publication No. 2009/0230132 A1) in view of
Hughes et al (U.S. Patent No. 5,346,963) and Okamoto et al (U.S. Patent No.
5,693,728).
With regard to Claim 1, Takedutsumi et al disclose a packaging bag (paragraph 0049)
comprising an outlet that is a spout sealed between inner layer films (paragraph 0050), which

Hughes et al teach an adhesive (column 6, lines 11 — 22) comprising a modified
polyethylene — based resin (column 4, lines 67 — 68) and a polyethylene — based resin
(unmodified; column 5, lines 1 — 6) for the purpose of obtaining improved impact and strength
properties (column 5, lines 64 — 68).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
polyethylene — based resin and a modified polyethylene — based resin in order to obtain
improved impact and strength properties as taught by Hughes et al.
Okamoto et al teach a package (packaging; column 18, lines 60 — 65) having heat
sealability (column 19, lines 1 — 3) comprising a cyclic olefin resin (polymer; column 11, lines

obtaining well balanced physical properties (column 18, lines 60 — 65).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
sealant layer comprising a cyclic olefin resin in order to obtain well balanced physical properties
as taught by Okamoto et al.
With regard to Claim 2, the polyethylene — based resin taught by Hughes et al is linear
low density polyethylene (column 5, lines 11 — 16).
With regard to Claim 3, the modified polyethylene — based resin taught by Hughes et al is maleic anhydride — modified (column 3, lines 41 — 57).
With regard to Claim 4, Hughes et al additionally teach an elastomer component that is
acrylonitrile — butadiene — styrene (column 5, lines 19 — 21) and a component having an epoxy group (epoxy; column 5, line 29).
With regard to Claims 7 and 10, a sealing layer having the claimed thickness is not explicitly disclosed by Takedutsumi et al. However, a sealing layer having a thickness of 20 m is disclosed (paragraph 0107). It would have been obvious for one of ordinary skill in the art to
provide for a sealing layer having a thickness of 20 m, is a thickness of 20 m is disclosed in an
example.
With regard to Claim 11, an outlet comprising a fluorine — based resin is also taught by
Takedutsumi et al (paragraph 0080).
With regard to Claim 12, a resin having two colors is not explicitly taught by Okamoto et
al. However, a both a dye and pigment are taught (column 18, lines 47 — 54). It would have been obvious for one of ordinary skill in the art to provide for a dye and pigment, each having a
different color, therefore a resin and an outlet having two colors, as a dye and pigment are taught
.

5. 	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Takedutsumi et al
(U.S. Patent Application Publication No. 2009/0230132 A1) in view of Hughes et al (U.S. Patent
No. 5,346,963) and Okamoto et al (U.S. Patent No. 5,693,728) and further in view of Scholz et al (U.S. Patent No. 6,797,787 B2).
Takedutsumi et al, Hughes et al and Okamoto et al disclose a packaging bag as discussed above. Takedutsumi et al, Hughes et al and Okamoto et al fail to disclose a component comprising an epoxy group comprising an epoxy that has been introduced into 1,2 — polybutadiene, having a number average molecular weight of 500 and 4,000 or less.
Scholz et al teach an adhesive (column 3, lines 55 — 60) comprising an epoxidized
polyalkenylene having a number average molecular weight of 1,000 (column 2, lines 20 — 39)
that is 1,2 — polybutadiene (column 3, lines 9 — 20) for the purpose of avoiding the use of
solvents (column 1, lines 60 — 65).
It therefore would have been obvious for one of ordinary skill in the art to provide for an
epoxidized polyalkenylene having a number average molecular weight of 1,000 that is 1,2 —
polybutadiene in order to avoid the use of solvents as taught by Scholz et al.

6. 	Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Takedutsumi et al
(U.S. Patent Application Publication No. 2009/0230132 A1) in view of Hughes et al (U.S. Patent
No. 5,346,963) and Okamoto et al (U.S. Patent No. 5,693,728) and further in view of Enlow et al (U.S. Patent No. 2004/0247837 A1).

It would have been obvious for one of ordinary skill in the art to provide for styrene — ethylene — butylene — styrene copolymer having a styrene content of 13% by weight, as styrene — ethylene — butylene — styrene copolymer having a styrene content of 13% by weight is known in the art to be commercially available.

ANSWERS TO APPLICANT’S ARGUMENTS
7.	Applicant’s arguments regarding the 35 U.S.C. 112, second paragraph rejection of Claim 5 and 35 U.S.C. 103(a) rejection of Claims 1 — 4, 7 — 8 and 10 as being unpatentable over Takedutsumi et al (U.S. Patent Application Publication No. 2009/0230132 A1) in view of Hughes et al (U.S. Patent No. 5,346,963), of record in the previous Action, have been considered and have been found to be persuasive. The rejections are therefore withdrawn.
.

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782